DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The word “a” before “superstoichiometric” in line 13 and before “substoichiometric” in line 18 should be changed to “the”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the exhaust gas channel" at line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites in part “A control unit with a machine-readable program code and optionally requisite characteristic maps for the execution of the method according to claim 1”.  Claim 11 appears to be an apparatus claim directed to either a control unit, or a control unit with a machine-readable program code.  However, claim 11 does not include any structural limitations.  At best, the only limitation of claim 11 is machine-readable program code, which is software, and not a structural limitation.  Accordingly, it is not clear what the limitations are of claim 11.
Claim 11 recites in part “and optionally requisite characteristic maps” at line 2.  The use of “optionally” makes it unclear if the maps are, or are not, included.  Further, as noted above, the claim recites “requisite characteristic maps”.  “Requisite” is defined as “Required; essential” by The American Heritage Dictionary online edition.  Optionally including requisite characteristic maps appears to contradict itself, as it is unclear how required maps could be optional.
Claim 14 recites in part “a second lambda sensor is arranged in the exhaust gas channel downstream from the particulate filter” at lines 3 – 5.  Claim 14 depends from claim 12, which recites in part “a lambda sensor arranged downstream from the particulate filter”.  It is unclear if the second lambda sensor of claim 14 is the same as the lambda sensor of claim 12.  For examination purposes, the second lambda sensor of claim 14 will be interpreted to be the same as the lambda sensor of claim 12.
The term "far" in claim 15 is a relative term which renders the claim indefinite.  The term "far" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2 – 10, 12 and 13 are rejected by virtue of depending from rejected claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 appears to be directed to program code, as noted above with regard to the 112(b) rejection of claim 11.  Software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.  See MPEP 2106.03.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. Patent Application Publication No. US 2004/0134186 A1).

    PNG
    media_image1.png
    570
    783
    media_image1.png
    Greyscale

Regarding claim 1, Wang discloses a diagnostic method for checking the functionality of a component for the exhaust-gas aftertreatment of an internal combustion engine (14) in the exhaust gas channel (22) of the internal combustion engine (14) (Figure 1; paragraphs [0016] and [0017]), said method comprising the following steps: operating the internal combustion engine (14) at a stoichiometric air-fuel ratio λE = 1, whereby the exhaust gas of the internal combustion engine is transported through the exhaust gas channel (22) and a stoichiometric exhaust gas λA =1 is fed to the component (24) (Figures 1 and 2; paragraph [0019]), feeding a superstoichiometric exhaust gas λA > 1 to the component (24), whereby the internal combustion engine (14) is operated at a stoichiometric air-fuel ratio λE = 1 and additional secondary air is blown into the exhaust gas upstream from the component (24) (Figure 1; paragraph [0019]), determining a reaction of the component (24) to a superstoichiometric exhaust gas (paragraph [0020]), operating the internal combustion engine (14) at a substoichiometric air- fuel ratio λE < 1, whereby a substoichiometric exhaust gas λA < 1 is likewise established at the component (24) (paragraph [0021]), and determining a reaction of the component (24) to a substoichiometric exhaust gas (paragraph [0022]).
Regarding claim 11, as best understood in view of the 112(b) issues noted above, Wang further discloses a control unit (12) with a machine-readable program code and optionally requisite characteristic maps for the execution of the method according to claim 1 (Figures 1 and 2; paragraphs [0016] and [0019] – [0026]).

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al. (U.S. Patent Application Publication No. US 2010/0192543 A1).

    PNG
    media_image2.png
    658
    691
    media_image2.png
    Greyscale

Regarding claim 1, Fujiwara discloses a diagnostic method for checking the functionality of a component for the exhaust-gas aftertreatment of an internal combustion engine (10) in the exhaust gas channel (12) of the internal combustion engine (10) (Figure 1; paragraphs [0025] and [0026]), said method comprising the following steps: operating the internal combustion engine (10) at a stoichiometric air-fuel ratio λE = 1, whereby the exhaust gas of the internal combustion engine is transported through the exhaust gas channel (12) and a stoichiometric exhaust gas λA =1 is fed to the component (18, 22) (Figures 1 and 2; paragraph [0038]), feeding a superstoichiometric exhaust gas λA > 1 to the component (24), whereby the internal combustion engine (10) is operated at a stoichiometric air-fuel ratio λE = 1 and additional secondary air is blown into the exhaust gas upstream from the component (18, 22) (Figures 1 and 2; paragraphs [0035] and [0049]), determining a reaction of the component (18, 22) to a superstoichiometric exhaust gas (paragraph [0050]), operating the internal combustion engine (10) at a substoichiometric air- fuel ratio λE < 1, whereby a substoichiometric exhaust gas λA < 1 is likewise established at the component (18, 22) (Figure 2; paragraphs [0051] and [0048]), and determining a reaction of the component (24) to a substoichiometric exhaust gas (paragraph [0052]).
Regarding claim 11, as best understood in view of the 112(b) issues noted above, Fujiwara further discloses a control unit (24) with a machine-readable program code and optionally requisite characteristic maps for the execution of the method according to claim 1 (Figures 1 and 2; paragraphs [0029] and [0043] – [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Klingmann et al. (U.S. Patent Application Publication No. US 2015/0107228 A1).
Regarding claim 2, Wang further discloses determining the oxygen storage capacity (OSC) of the component (24) is determined when a superstoichiometric exhaust gas is fed to the component (24) (paragraphs [0017] and [0019] – [0022]), and determining the oxygen release capacity (RSC) from the component (24) is determined during the substoichiometric operation of the internal combustion engine (paragraphs [0017] and [0025]).
Wang discloses the claimed invention except for wherein the component is a particulate filter having a catalytic coating.
Klingmann is directed to and exhaust aftertreatment system.  Klingmann specifically discloses an exhaust system which includes a particulate filter (8) having a catalytic coating (Figure 1; paragraphs [0037] and [0061], which disclose a particulate filter coated with a washcoat carrying a catalyst comprising three-way functionality).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wang such that the component is a particulate filter having a catalytic coating as taught by Klingmann, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Klingmann, it is well known for an exhaust system to include a particulate filter having a catalytic coating of a three-way catalyst.  Further, as noted above, Wang discloses an exhaust system which includes a three-way catalyst (paragraph [0017]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang such that the component is a particulate filter having a catalytic coating of a three-way catalyst as taught by Klingmann, as such a modification is merely the substitution of one known exhaust aftertreatment device (the particulate filter with a three-way catalyst coating of Klingmann) for another known exhaust aftertreatment device (the three-way catalyst of Wang), and the results of such a substitution would have been predictable, namely, improving the reduction of pollutants in the exhaust gases with the inclusion of the particulate filter in addition to the three-way catalyst.
Regarding claim 3, Wang as modified above further discloses wherein the secondary air continues to be blown into the exhaust gas channel (22) until a superstoichiometric exhaust gas is measured at a sensor (28) downstream from the particulate filter (paragraph [0021]).
Regarding claim 4, Wang as modified above further discloses switching the internal combustion engine (14) to operation at a substoichiometric air-fuel ratio immediately after an oxygen breakthrough has been detected downstream from the particulate filter (paragraphs [0021] and [0022]).
Regarding claim 5, Wang as modified above further discloses stopping to blow secondary air into the exhaust gas channel (22) as soon as an oxygen breakthrough is ascertained at the sensor (28) downstream from the particulate filter (paragraph [0021] – when the predetermined period of time is 0).
Regarding claim 6, Wang as modified above further discloses evaluating the functionality of the catalytic coating of the particulate filter on the basis of an integration of the oxygen mass flows during operation of the internal combustion engine (14) with a substoichiometric exhaust gas as well with a superstoichiometric exhaust gas (paragraphs [0022] – [0026]).
Regarding claim 7, Wang as modified above further discloses before the secondary air is introduced, pre-conditioning the particulate filter by operating the internal combustion engine (14) at a substoichiometric, rich air-fuel ratio λE < 1 (paragraph [0024]).

Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lee (U.S. Patent Application Publication No. US 2016/0032812 A1).
Regarding claim 8, Wang discloses the claimed invention except for wherein the component is a sensor, further comprising using a change in the signal characteristic at the sensor as a function of the oxygen content in the exhaust gas channel to draw a conclusion about the functionality of the sensor.
Lee is directed to an exhaust aftertreatment system.  Lee specifically discloses using a change in the signal characteristic at the sensor (15) as a function of the oxygen content in the exhaust gas channel to draw a conclusion about the functionality of the sensor (15) (Figure 1; Abstract; paragraphs [0015], [0027], [0039] and [0043]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wang such that the component is a sensor, further comprising using a change in the signal characteristic at the sensor as a function of the oxygen content in the exhaust gas channel to draw a conclusion about the functionality of the sensor as taught by Lee, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Lee, it is well known for an exhaust system to include using a change in the signal characteristic at the sensor at the rear of a catalytic converter as a function of the oxygen content in the exhaust gas channel to draw a conclusion about the functionality of the sensor.  Further, as noted above, Wang discloses an exhaust system which includes a sensor (28) at the rear of a catalytic converter (24) (Figure 1; paragraph [0017]), and monitoring of a signal characteristic at the sensor as a function of the oxygen concentration in the exhaust has channel (paragraphs [0021] – [0023] and [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang wherein the component is a sensor, further comprising using a change in the signal characteristic at the sensor as a function of the oxygen content in the exhaust gas channel to draw a conclusion about the functionality of the sensor as taught by Lee, as such a modification is merely using components (lambda sensor 28) and information (changes in the signal characteristic at the sensor as a function of the oxygen content in the exhaust gas channel) already present in the system of Wang to draw a conclusion about the functionality of the sensor.  Such a conclusion about the functionality of the sensor would assist in providing accurate information about the storage and release capacity of the catalytic converter.  
Regarding claim 9, Wang further discloses wherein the sensor (28) is a lambda sensor (Figure 1; paragraph [0017]), further comprising evaluating a signal gradient of the voltage signal at the lambda sensor (28) when a change is made from a substoichiometric exhaust gas to a superstoichiometric exhaust gas or when a change is made from a superstoichiometric exhaust gas to a substoichiometric exhaust gas in order to diagnose the lambda sensor (28) (paragraphs [0021] – [0025]).
Regarding claim 10, Wang discloses the claimed invention except for wherein the superstoichiometric exhaust gas has an exhaust gas-air ratio λA > 1.1 and the substoichiometric exhaust gas has an exhaust gas-air ratio λA <0.95.  As noted above, Wang discloses a superstoichiometric exhaust gas (paragraph [0019]) and a substoichiometric exhaust gas (paragraph [0021]), but is silent as to the ranges of the superstoichiometric and substoichiometric ratios.  Wang has established that the superstoichiometric and substoichiometric ratios are result effective variables used to measure the O2 storage capacity of the catalytic converter (paragraphs [0019] – [0025]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the superstoichiometric exhaust gas to have an exhaust gas-air ratio λA > 1.1 and the substoichiometric exhaust gas to have an exhaust gas-air ratio λA <0.95, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 12 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Klingmann.
Regarding claim 12, Fujiwara discloses a device for the exhaust-gas aftertreatment of an internal combustion engine (10), comprising an exhaust gas channel (12) (Figure 1; paragraph [0026]), a three-way catalytic converter (16) arranged in the exhaust gas channel (12) (Figure 1; paragraph [0027]), a particulate filter (18) arranged downstream from the three-way catalytic converter (16) (Figure 1; paragraph [0027]), a lambda sensor (20) arranged downstream from the particulate filter (18) (Figure 1; paragraph [0028]), an opening upstream from the particulate filter (18) for the supply of secondary air into the exhaust gas channel (12) of the internal combustion engine (10) (paragraph [0035]), and a control unit (24) with a machine-readable program code for the execution of the method according to claim 1 (Figures 1 and 2; paragraphs [0029] and [0043] – [0053]).
Fujiwara discloses the claimed invention except for the particulate filter having a catalytically active coating, wherein the catalytically coating on the particulate filter is configured as a three-way catalytically active wash coat, and wherein the opening is downstream from the three-way catalytic converter.	Klingmann is directed to and exhaust aftertreatment system.  Klingmann specifically discloses a particulate filter (8) having a catalytically active coating, wherein the catalytically coating on the particulate filter is configured as a three-way catalytically active wash coat (Figure 1; paragraphs [0037] and [0061]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fujiwara such that the particulate filter has a catalytically active coating, wherein the catalytically coating on the particulate filter is configured as a three-way catalytically active wash coat as taught by Klingmann, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Klingmann, it is well known for an exhaust system to include a particulate filter having a catalytic coating of a three-way catalyst.  Further, as noted above, Fujiwara discloses an exhaust system which includes a particulate filter (18) and a three-way catalyst (22) downstream of the particulate filter (Figure 1; paragraph [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujiwara such that the particulate filter has a catalytically active coating, wherein the catalytically coating on the particulate filter is configured as a three-way catalytically active wash coat as taught by Klingmann, as such a modification is merely the substitution of one known exhaust aftertreatment device (the particulate filter with a three-way catalyst coating of Klingmann) for another known exhaust aftertreatment device (the particulate filter 18 and the three-way catalyst (22) downstream of the particulate filter (18) of Fujiwara), and the results of such a substitution would have been predictable, namely, reducing the number of components of the exhaust aftertreatment system and thus the space required for the exhaust aftertreatment system, while performing the same exhaust aftertreatment functions.
Further, Fujiwara discloses an opening upstream from the particulate filter (18) for the supply of secondary air into the exhaust gas channel (12) of the internal combustion engine (10) (paragraph [0035]), but does not disclose if the opening is also downstream from the three-way catalytic converter (16).  Fujiwara discloses that the secondary air is to be supplied the exhaust passage (12) to control the target air-fuel ratio to the particulate filter (18) (paragraph [0035]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the opening downstream from the three-way catalytic converter and upstream from the particulate filter such that the secondary air is added to the exhaust gas to control the air-fuel ratio of the exhaust gas that is directed to the particulate filter.
Regarding claim 13, Fujiwara further discloses wherein the secondary air supply source comprises an electrically powered secondary air pump (paragraph [0060]).
Regarding claim 14, as best understood in view of the 112(b) issues noted above, Fujiwara further discloses a first lambda sensor (14) upstream form the particulate filter (18) (Figure 1; paragraphs [0027] and [0028]), and a second lambda sensor (20) arranged in the exhaust gas channel (12) downstream from the particulate filter (18) (Figure 1; paragraph [0028]).
Fujiwara discloses the claimed invention except for the first lambda sensor being arranged downstream from the opening (as noted above, the opening is between the upstream three-way catalyst and the particulate filter).  Fujiwara further discloses that the first lambda sensor (14) and the second lambda sensor (20) are used to control the air fuel ratio entering the particulate filter (18) at a stoichiometric air-fuel ratio (paragraph [0030]).  Rearranging the first lambda sensor so that it is downstream from the secondary air opening would provide for a more accurate reading, and thus more accurate control, of the air-fuel ratio entering the particulate filter.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the first lambda sensor downstream from the opening, and the results of such a modification would have been predictable, namely, providing for a more accurate reading, and thus more accurate control, of the air-fuel ratio entering the particulate filter. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the first lambda sensor downstream from the opening, since it has been held rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Regarding claim 15, as best understood in view of the 112(b) issues noted above, Fujiwara as modified above further discloses wherein the particulate filter (18) is positioned far away from the engine (10) (Figure 1).

Conclusion
Accordingly, claims 1 – 15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        monit